Case: 21-50523     Document: 00516192312         Page: 1     Date Filed: 02/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 4, 2022
                                No. 21-50523
                            consolidated with                          Lyle W. Cayce
                                No. 21-50532                                Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Arcuvia-Moreno,

                                                         Defendant—Appellant.



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-334-2
                            USDC No. 4:21-CR-48-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50523       Document: 00516192312           Page: 2    Date Filed: 02/04/2022




                                      No. 21-50523
                                    c/w No. 21-50532
          Jose Arcuvia-Moreno appeals his conviction and sentence under
   8 U.S.C. § 1326(a) and (b)(2), along with the revocation of the term of
   supervised release he was serving at the time of the offense. Because his
   appellate brief does not address the validity of the revocation or the
   revocation sentence, he abandons any challenge to that judgment. See Yohey
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Arcuvia-Moreno contends that it violates the Constitution to treat a
   prior conviction that increases the statutory maximum under § 1326(b)(2) as
   a sentencing factor, rather than an element of the offense. He correctly
   concedes that the argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), but he wishes to preserve it for further review.
   The Government has moved without opposition for summary affirmance or,
   alternatively, for an extension of time to file its brief.
          As the Government asserts and as Arcuvia-Moreno concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Garza-De La Cruz, 16 F. 4th 1213, 1213-14 (5th Cir. 2021); United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                            2